IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00265-CV
 
Chesapeake Exploration Limited 
Partnership, Hallwood Energy III, LP, 
and Chesapeake Sigma, LP,
                                                                                    Appellants
 v.
 
Corine Incorporated and Drewland 
Enterprises, Inc.,
                                                                                    Appellees
 
 

From the 413th District Court
Johnson County, Texas
Trial Court No. C-2006-00419
 

MEMORANDUM  Opinion





 
            This Court issued an opinion and
judgment affirming the trial court’s judgment in this appeal on August 29,
2007.  On August 30, we received an agreed motion to dismiss the appeal.  The
parties note that they executed a formal settlement agreement and as a result,
jointly request this Court to set aside the trial court’s judgment, remand the
case to the trial court with instructions to vacate the prior summary judgment
dated June 6, 2006, and dismiss all claims with prejudice as to trial court
numbers C-2004-00543 and C-2006-00419.  The parties also agree to be
responsible for their own costs and attorney’s fees.
            An agreed motion to withdraw this
Court’s opinion was filed on September 10, 2007.
            The motion to set aside the trial
court’s judgment without regard to the merits is granted.  Tex. R. App. P. 42.1(a)(2)(B). 
However, because we have already issued an opinion in this appeal, we have
decided not to withdraw the opinion already issued.  Tex. R. App. P. 42.1(c); see Service Finance v.
Adriatic Ins. Co, 51 S.W.3d 450 (Tex. App.—Waco 2001, no pet.); Polley
v. Odom, 963 S.W.2d 917 (Tex. App.—Waco 1998, order).  The motion to
withdraw the Court’s opinion is denied.
            Accordingly, our judgment, but not our
opinion, dated August 29, 2007 is withdrawn; and we substitute in its place a
judgment setting aside the trial court’s judgment, remanding the case to the
trial court with instructions to vacate the prior summary judgment dated June
6, 2006, and to dismiss all claims with prejudice as to trial court numbers
C-2004-00543 and C-2006-00419.  As per the agreement of the parties, cost is
assessed against the party incurring the same.
 
 
                                                                                    TOM
GRAY
                                                                                    Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Trial
court judgment set aside; Appeals Court judgment withdrawn and 
            remanded
with instructions
Opinion
delivered and filed September 19, 2007
 [CV06]


CG Times', serif">      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed October 31, 2001
Do not publish
[CV06]